\
    \




                                                                     TO BE PUBLISHED

                       ~uprtttte ~fourf nf ~ftM\(L~
                                      201 7 -SC-00.0530-KB
                                                                                         l
        DANNY PERKINS BUTLER                                                      MOVANT
        KBA MEMBER NO. 09930



        V. ·                          IN SUPREME COURT



        KENTUCKY BAR ASSOCIATION                                         . RESPONDENT



                                     OPINION AND ORDER


               Pursuant to SCR 3.480(3), Movant, Danny Perkins Butler, moves this

        Court to permit him to resign from the practice of law under terms of .

        permanent disbarment for his admitted violations of the Rules of ProfessionaI

        Conduct. The Kentucky Bar Association (KBA) has no objection to the

        negotiated discipline.

               Finding this agreed upon disciplinary sanction to be· appropriate under

        the facts of this case, we grant Movant's motion .. Movant's KBA member

        number is 09930 and his bar roster address is 118 N. Main Street, P.O. Box

        250, Greensburg, Kentucky 42743. Movant was admitted· to the pi;actice of law

        in the Commonwealth of Kentucky on September 1, 1973.
        Movant states in his motion that he _has been indicted in the Hardin

Cfrcuit Court for two offenses, Theft by Unlawful Taking over $10,000.00, and

Theft by Failure to Make Required Disposition over $10,000.00. These charges

arose as a result of misappropriating a client's funds for his own use. As a

result, Movant was temporarily suspended from the practice of law on April 27,

2017.

        Movant ·h~s had an extensive disciplinary history including four private
                                                                        '
admonitions and a private reprimand with conditions. And as previously

noted, the KBA has no objection to the proposed discipline. In support, the

KBA cites two cases in which a voluntary disbarment was imposed. Sexton v.

Kentucky Bar Association, 253 S.W·.3d 54 (Ky. 2008); and Doan v. Kentucky Bar

Association, 276 S.W.3d 826 (Ky. 2009). The movant in Sexton voluntarily
                          .                           '

resigned and was permanently disbarred after he pied guilty to federal

indictments. The same sanction was granted in Doan after the movant had

already re.signed under terms of disbarment in Ohio as a result of allegations

raised in an Ohio civil suit.

        Accordingly, it is hereby ORDERED that:

        1) Movant, Danny Perkins Butler, KBA Member No. 09930, is

permanently disbarred .from the practice of law in the Commonwealth of

Kentucky, effective upon the date of entfy of this order, pending further orders

of this Court; and




                                        2
      2) Pursuant to SCR 3.450, Movant is directed tO pay all costs associated

with these disciplinary proceedings, effective upon the date of entry of this

order, pending furtber. orders of this .~ourt.

      All sitting. All concur.

      ENTERED: December 14, 2017.



                                       CHI




                                         3